DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 7/20/2022, claims 1-7 and 13 are amended; claims 14-20 are newly added. Applicant further amended the title of the present application to address the examiner’s holding that the original title was not descriptive; hence, the objection to the specification with regard to this title has been withdrawn. Examiner considered with appreciation applicant’s amendments that the claims rejected under 35 U.S.C. 112 that were found objectionable terms found in the last office action. Therefore, the 112 rejections of the last of actions have been withdrawn.  Furthermore, applicant’s consideration or/and comment is required to see patented application 11, 458, 857 for a potential non-statutory double patenting (DP) against currently added new claim 14 of the application. Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "transfer system the comprising" in line three. There is insufficient antecedent basis for this limitation in the claim.
Claims 15-20 are dependent on claim 14, hence rejected for the same reason.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka et al (US 2018/0241229) in view of Segawa et al. (US 2014/0046595). 
With respect to claims 1 and 13, Kitaoka et al. (hereinafter, Kitaoka) discloses a control apparatus comprising (Fig. 1, 70): a determining unit that determines whether or not a vehicle (80) provided with a driving power source is at a position where the vehicle is available power transfer with a power network (Para.# 46, 48: the server 70 and chargeable-dischargeable vehicle 80 bidirectionally communicate through a network); if the vehicle is at the position where the vehicle is available power transfer with the power network (Para. # 58).  


    PNG
    media_image1.png
    377
    504
    media_image1.png
    Greyscale

KITAOKA, however, does not expressly disclose and a notification control unit that makes a user of the vehicle notified.
Segawa discloses, on the other hand, a notification control unit that makes a user of the vehicle notified (Para. # 14, 132). 

    PNG
    media_image2.png
    458
    470
    media_image2.png
    Greyscale

KITAOKA and Segawa are analogous art because they are from the same field of endeavor namely Server or controller for charge-discharge system for a vehicle. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a notification control unit to the charge-discharge system of KITAOKA in view of the teachings of Segawa for the benefit of notifying the user, or the driver, of a change in the drive mode to avoid a low charge battery risk and missing vehicle proper position.
With respect to claims 2 and 11, the combined reference of Kitaoka and Segawa disclose the control apparatus as described above, further Segawa discloses wherein, if the vehicle is positioned near a power transfer facility for performing power transfer between the vehicle and the power network, the determining unit determines that the vehicle is at the position where the vehicle is available power transfer with the power network (Para. # 134 and 137).  
With respect to claims 3 and 13, the combined reference of Kitaoka and Segawa disclose the control apparatus as described above, further Segawa discloses wherein, if the vehicle receives a predetermined signal as a short distance wireless signal from a power transfer facility for performing power transfer between the vehicle and the power network, the determining unit determines that the vehicle is at the position where the vehicle is available power transfer with the power network (Para. # 39 and 40).  
With respect to claims 4 and 13, the combined reference of Kitaoka and Segawa disclose the control apparatus as described above, further Segawa discloses wherein, if the vehicle is at the position where the vehicle is available power transfer with the power network, the notification control unit makes a user of the vehicle notified, when the vehicle is stopped (Para. # 14: notify the vehicle any deviation or change in the operational setting).  
With respect to claims 5 and 10, the combined reference of Kitaoka and Segawa disclose the control apparatus as described above, further Segawa discloses wherein, if the vehicle is at the position where the vehicle is available power transfer with the power network, the notification control unit makes a user of the vehicle notified, when a door of the vehicle is opened (134 and 140). It indicates or notifies listed operation using the GPS as to the change of the vehicle, but does not expressly taught when a door of the vehicle opened. But, it would have been obvious to one ordinary skilled in the art to let the vehicle display signal using a display panel of a voice when the door is open for the benefit of protecting the car or vehicle from theft of avoid drive risk with an open door.
With respect to claims 6 and 9, the combined reference of Kitaoka and Segawa disclose the control apparatus as described above, further Segawa discloses wherein, based on power demand in the power network with which the vehicle is available power transfer, the notification control unit determines whether to or not to make a user of the vehicle notified (Para. # 39).  
With respect to claims 7 and 8, the combined reference of Kitaoka and Segawa disclose the control apparatus as described above, further Segawa discloses wherein, based on power demand in the power network with which the vehicle is available power transfer, the notification control unit determines whether or not there is a possibility that power transfer will be 24Attorney Docket Number: HO-0158US performed between the power network and the vehicle, and makes a user of the vehicle notified, if there is a possibility that power transfer will be performed between the power network and the vehicle (Para. # 39-40).
With respect to claim 12, the combined reference of Kitaoka and Segawa disclose the control apparatus as described above, further Segawa discloses wherein the driving power source is a battery (Par. # 15, 48 and).
Response to Arguments
Applicant's arguments filed in the remarks of 07/20/2022 have been considered but are not persuasive to overcome claims 1-13 rejections based on the references described (see the above office action).
Applicant argued that “… although Segawa may refer to notification per se, it does not teach or suggest notifying the user of the vehicles proximity to the power transfer facility…”
Segawa, however, discloses in paragraph 51 that the route plan indicates or notify users as to the fastest route (shortest distance travel time) and short distance to the destination, destination including charging station if desired or programmed. Note that the position information of the destination is measured in terms of “time and distance”. The reference equally indicates or argued to be obvious matter of predetermined parameter’s selection that the proximity of the vehicle to the destination facility (including charging station if charging station is a predetermined destination parameter set s a target by the user. Therefore, applicant’s argument in this regard is not found persuasive.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859